United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
                  IN THE UNITED STATES COURT OF APPEALS                   October 2, 2003
                          FOR THE FIFTH CIRCUIT
                                                                      Charles R. Fulbruge III
                                                                              Clerk

                               No. 01-31367
                             Summary Calendar


                        UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                     versus

                          DEAN CLAUDE MCCAULEY,

                                             Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No. 01-CR-47-ALL
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      Dean Claude McCauley appeals his convictions after a jury

trial of conspiracy to distribute marihuana, possession with intent

to   distribute     marihuana,   two       counts   of    unlawful      use    of    a

communications facility, two counts of interstate travel in aid of

racketeering,     and   conspiracy    to    launder      monetary    instruments.

McCauley argues that the district court abused its discretion in

allowing the admission of evidence of his prior convictions for

conspiracy to manufacture and to possess with intent to distribute

      *

  Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 01-31367
                                 -2-

methamphetamine   and   conspiracy   to   distribute    marihuana.     He

contends that, in light of the evidence presented at trial, the

prior convictions were not relevant to the issue of intent and that

the admission of this evidence was unduly prejudicial.

     We hold that the district court did not abuse its discretion

by admitting evidence of the prior convictions.          By pleading not

guilty, McCauley placed his intent at issue.           Given the unique

nature of the intent element in a conspiracy charge and the

similarity   of   the   intent   requirement   of      McCauley’s    prior

convictions to the charged conspiracy, the prior convictions were

relevant to the issue of McCauley’s intent.      See United States v.

Jackson, __ F.3d __, 2003 WL 21692680, *5 (5th Cir. July 21, 2003)

(No. 01-51108).     McCauley’s defense called into question the

credibility of the main witness against him and speculated on

legitimate reasons for his association with her.         In light of the

facts of this case, we hold that the district court did not abuse

its discretion in holding that the probative value of the evidence

was not substantially outweighed by the danger of unfair prejudice.

See United States v. Buchanan, 70 F.3d 818, 831 (5th Cir. 1995);

United States v. Henthorn, 815 F.2d 304, 308 (5th Cir. 1987).

     AFFIRMED.